Citation Nr: 0905311	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel





INTRODUCTION

The Appellant had service in the Army National Guard during 
and following the Vietnam Era.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the benefit sought on appeal.  
The Appellant appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development on the issue of service 
connection for right ear hearing loss.  The Appellant 
contends his right ear hearing loss is due to acoustic trauma 
during service in the Army.  The Appellant has testified, 
including in his August 2005 Substantive Appeal, that he has 
"hearing loss from noise exposure [from] 81mm mortars."

Available service treatment records submitted by the 
Appellant include a February 1977 service periodic 
examination report which contains audiometric data and a 
documented complaint of hearing loss (although hearing loss 
was not diagnosed in this examination report).  The Board 
observes that this report documents the Appellant's complaint 
of hearing loss at that time "related to being on 81mm 
[illegible] ...."

In the present case, attempts to locate the complete set of 
service treatment records of the Appellant have failed.  The 
Board notes that, in cases where the Appellant's service 
treatment records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

A private audiology report with an accompanying letter from 
the audiologist, dated in March 2005, states that 
"[m]ilitary noise exposure was reported from 1972-1973 Army 
and 1973-1976 Reserves.  Noise exposure to mortars and heavy 
artillery was reported.  Occupational noise exposure and 
recreational noise exposure was reported as well."  This 
report diagnoses the Appellant with "Asymmetrical high 
frequency sensory hearing loss left and right."  Essentially 
consistent findings are also presented in an August 2003 
audiology report.  Significantly, the March 2005 report 
presents an audiologist's opinion that "[t]he hearing loss 
measured today is more likely than not due to the noise 
exposure [the Appellant] reports being exposed to."

Thus, the Board believes that the evidence of record 
reasonably raises the need for a VA examination with an 
etiology opinion before informed appellate review may proceed 
in this case.  There is audiometric data from February 1977, 
during the Appellant's reserve service, which is associated 
with the Appellant's documented complaints of hearing loss 
due to acoustic trauma at that time.  There is a current 
diagnosis of hearing loss, and an audiologist's indication 
that the hearing loss is due to noise exposure; the 
audiologist's opinion does not specify, however, whether the 
hearing loss is due to in-service or non-service noise 
exposure.

The Board believes, especially in light of the enhanced duty 
to assist which applies in this case, that a VA examination 
is necessary to address the critical etiological question in 
this case.  The Board is not competent to interpret the 
significance of the contemporaneous audiological data from 
during service or to assess whether the current right ear 
hearing loss is etiologically related to any acoustic trauma 
incurred during service.

Therefore, in order to give the Appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Appellant will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO/ AMC should ensure that all 
VCAA notification required by 38 U.S.C.A. 
§§ 5103 and 5103A and 38 C.F.R. § 3.159 
are fully complied with, including the 
guidance from the Court in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The Appellant should be afforded an 
examination to ascertain the nature and 
etiology of any hearing loss that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but should include 
audiometric studies.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  
Following the examination and review, the 
examiner is requested to offer an opinion 
as to whether the Appellant's hearing loss 
is at least as likely as not (a 50 percent 
or greater probability) causally or 
etiologically related to acoustic trauma 
experienced during service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
particular, the examiner is requested to 
discuss potentially pertinent evidence in 
the claims file, including the February 
1977 in-service examination report with 
audiometric data and documented complaint 
of hearing loss from noise exposure.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history [,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Appellant's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).  No action is required of the 
Appellant until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




